DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.
Claim Objections
Claims 21-24 are objected to because of the following informalities:  
Regarding claims 21-24, “The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given”. See MPEP 714.I.C.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-12, 14-15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Neiser (US provisional application 62/971,958) (US 2021/0403155 is referenced for convenience).
In re. claim 1, Neiser teaches an aircraft comprising: a fuselage (121); a first support boom extending from the fuselage (38) (fig. 4); a first propulsion assembly (30) coupled to the first support boom (fig. 4), the first propulsion assembly comprising: a first rotor hub (center of disc (33)); first rotor blades (33) extending from the first rotor hub (fig. 3) and operable to rotate in a first rotor plane with the first rotor hub (fig. 1); a second rotor hub (hub of disc (35)) (fig. 4); second rotor blades (35) extending from the second rotor hub (fig. 3) and operable to rotate in a second rotor plane with the second rotor hub (fig. 1), wherein the second rotor hub is positioned below the first rotor hub (fig. 1); a first separation between the first rotor plane and the first support boom, the first separation having a first separation distance; a second separation between the first support boom and the second rotor plane, the second separation having a second separation distance; and wherein the second separation distance is greater than the first separation distance (in view of figs. 1 and 4).  
Neiser fails to disclose the first separation distance is approximately 1.5-2.7 times a thickness of the first support boom.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Neiser to have the boom located to create the recited separation distance, since there are a finite number of identified, predictable potential solutions of mounting locations for the support strut of Neiser and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so distributes weight more evenly about the rotation axis of the support strut.
In re. claim 14, Neiser teaches an aircraft comprising: a fuselage (121); a first support boom extending from the fuselage and having a first boom thickness (38) (fig. 4); a first propulsion assembly (30) coupled to the first support boom (fig. 4), the first propulsion assembly comprising: a first rotor hub (center of disc (33));  first rotor blades (33) extending from the first rotor hub (fig. 3) and operable to rotate in a first rotor plane with the first rotor hub (fig. 1); a second rotor hub (hub of disc (35)) (fig. 4) second rotor blades (35) extending from the second rotor hub (fig. 3) and operable to rotate in a second rotor plane with the second rotor hub (fig. 1), wherein the first rotor hub is positioned above the first rotor hub (fig. 1); a first separation between the first rotor plane and the first support boom (fig. 1); and a second separation between the first support boom and the second rotor plane, the second separation being greater than the first separation (fig. 1).  
Neiser fails to disclose the first separation distance is approximately 1.5-2.7 times a thickness of the first support boom.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Neiser to have the boom located to create the recited separation distance, since there are a finite number of identified, predictable potential solutions of mounting locations for the support strut of Neiser and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so distributes weight more evenly about the rotation axis of the support strut.
In re. claim 20, Neiser teaches the aircraft of claim 19, comprising: a third support boom extending from the fuselage and having a third boom thickness (right half of strut (58)) (fig. 3); a fourth support boom extending from the fuselage and having a fourth boom thickness (left half of strut (58)) (fig. 3); a third propulsion assembly (30) coupled to the third support boom, the third propulsion assembly comprising: a third rotor hub (fig. 3); and third rotor blades extending from the third rotor hub and operable to rotate in a third rotor plane with the third rotor hub (fig. 3); and a fourth propulsion assembly (44) coupled to the fourth support boom (fig. 3), the fourth propulsion assembly comprising: a fourth rotor hub (fig. 3); and fourth rotor blades extending from the fourth rotor hub and operable to rotate in a fourth rotor plane with the fourth rotor hub (fig. 3); a third separation between the third rotor plane and the third support boom (third rotor above boom (58) in figs. 3-4); and a fourth separation between the fourth rotor plane (fourth rotor above boom (58) in figs. 3-4) 
Neiser fails to disclose the third separation is not less than approximately 1.5 times the third boom thickness and the fourth separation is not less than approximately 1.5 times the fourth boom thickness.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Neiser to have the boom located to create the recited separation distance, since there are a finite number of identified, predictable potential solutions of mounting locations for the support strut of Neiser and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so distributes weight more evenly about the rotation axis of the support strut.
In re. claim 3, Neiser teaches the aircraft of claim 1, wherein the first separation distance is not less than approximately 1.5 times a thickness of the first support boom (fig. 1).  
In re. claim 4, Neiser teaches the aircraft of claim 1, wherein the first separation distance is approximately 1.5 times a thickness of the first support boom (as modified above).
In re. claim 7, Neiser teaches the aircraft of claim 1, wherein the first separation distance is approximately 2 times a thickness of the first support boom (as modified above).
In re. claim 8, Neiser teaches the aircraft of claim 1, wherein the first separation distance is approximately 2.7 times a thickness of the first support boom (as modified above).
In re. claim 9, Neiser teaches the aircraft of claim 1, wherein the first rotor plane is substantially parallel to the second rotor plane (fig. 1).  
In re. claim 10, Neiser teaches the aircraft of claim 1, wherein the first support boom is coupled to the first propulsion assembly at a point between the first rotor hub and the second rotor hub (fig. 4).  
In re. claim 11, Neiser teaches the aircraft of claim 1, comprising: a second support boom (52) extending from the fuselage (fig. 4); a second propulsion assembly (44) coupled to the second support boom (fig. 4); a third support boom extending from the fuselage (right half of strut (58)) (fig. 3); a third propulsion assembly (30) coupled to the third support boom (fig. 3); a fourth support boom extending from the fuselage (left half of strut (58)) (fig. 3); and a fourth propulsion assembly (44) coupled to the fourth support boom (fig. 3).  
In re. claim 12, Neiser teaches the aircraft of claim 1, wherein the first rotor blades and the second rotor blades are operable to counterrotate (rotate not in the same direction) (para [0045]).  
In re. claim 15, Neiser teaches the aircraft of claim 14, wherein the first separation is approximately 1.5 times a thickness of the first support boom (as modified above).
In re. claim 17, Neiser teaches the aircraft of claim 14, wherein the first separation is approximately 2 times a thickness of the first support boom (as modified above).
In re. claim 18, Neiser teaches the aircraft of claim 14, wherein the first separation is approximately 2.7 times a thickness of the first support boom (as modified above).
In re. claim 19, Neiser teaches the aircraft of claim 14, comprising: a second support boom (52) extending from the fuselage and having a second boom thickness (fig. 4); and a second propulsion assembly (44) coupled to the second support boom (fig. 4).
In re. claims 21 and 23, Neiser teaches the first rotor plane and the second rotor plane are: substantially parallel to a longitudinal axis of the support beam (e.g. strut (38)) (fig. 4); and on opposite sides of the support beam (figs. 1 and 4) (para [0048]).
In re. claims 22 and 24, Neiser teaches the first rotor plane and the second rotor plane are parallel to one another (figs. 1 and 4).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neiser as applied to claim 1 above, and further in view of Beckman et al. (US 2017/0274984).

In re. claim 13, Neiser fails to disclose the first rotor blades and the second rotor blades are operable to co-rotate.  
Beckman teaches the first rotor blades and the second rotor blades are operable to co-rotate (para [0038]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Neiser to incorporate the teachings of Beckman to have the upstream and downstream rotors co-rotate, to reduce or otherwise alter noise generated by the high-pressure pulse of the induced flow from the rotation of the propellers.
Response to Arguments
Applicant's arguments filed 12/07/2022 have been fully considered but they are not persuasive. 
Applicant argues Applicant respectfully submits the assertion that the first separation distance is approximately 1.5-2.7 times a thickness of the first support boom is merely a matter of determining an optimum value by routine experimentation. While, for example, In re Boesch' stands for the proposition that, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimal workable ranges by routine experimentation. However, the Examiner has not cited to any passage in Neiser that teaches any range of first separation distance as claimed in amended independent claims 1 or 14. Since no citation from Neiser to this effect has been presented, the conclusory assertion of the Office Action is inadequately supported. Therefore, it is respectfully submitted that a prima facie case of obviousness has not been established.
The examiner notes that, in Neiser, the support shaft (38) is disclosed as being attached to the drive shaft (37) and located between the upstream motor (33) and the downstream motor (35) as is shown in figure 4.  This provides a finite number of predictable locations for attaching the support shaft (38) to the drive shaft (37) that one having ordinary skill in the art would be able to choose from.  Therefore, the argument is considered non-persuasive.
Applicant argues Applicant respectfully submits that the reasoning of the Office Action ("Doing so distributes weight more evenly about the rotation axis of the support strut.") does not provide a rational underpinning for modifying Neiser to include the above-cited limitation of independent claim 1. In order to establish a prima facie case of obviousness, the Office Action must provide articulated reasoning with some rational underpinning to support a legal conclusion of obviousness. Conclusory statements alone are insufficient to support an obviousness rejection; rather, a finding of obviousness must be supported by a 'reasoned explanation.' That is, in order to sustain the rejection of independent claim 1 as obvious over Neiser, the Office Action must provide some rational connection between the reasoning for modifying Neiser with the above-cited missing claim limitation.
The examiner is unclear as to why a motivation to “distribute weight more evenly about the rotation axis of the support strut” is not a rational for modifying the teachings of Neiser.  Therefore, the argument is considered non-persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2018/0334252) also discloses a support boom (not labeled) positioned closer to the upper rotor (2204a) than the lower rotor (2204b) (fig. 4).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647